         Case 3:20-cv-00094-DPJ-FKB Document 18 Filed 08/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    SHARRON DENISE ROCKINGHAM                                                          PLAINTIFF

    V.                                              CIVIL ACTION NO.: 3:20-CV-94-DPJ-FKB

    COMMISSIONER OF SOCIAL                                                          DEFENDANT
    SECURITY ADMINISTRATION

                                              ORDER

         Plaintiff Sharron Denise Rockingham seeks review pursuant to 42 U.S.C. § 405(g) of a

final decision by the Social Security Administration denying her claim for supplemental security

income payments. The matter is now before the Court on the Report and Recommendation [17]

of United States Magistrate Judge F. Keith Ball on the Commissioner’s motion to affirm [15].

         The Administrative Law Judge (ALJ) assigned to Rockingham’s case found that

Rockingham was not disabled, and the Appeals Council denied review. R&R [17] at 1. Judge

Ball determined that the ALJ applied the appropriate legal standard and examined the totality of

the record. Id. at 8–9. While that record reflects conflicting evidence, it is ultimately the

Commission’s province to weigh the evidence. Chambliss v. Massanari, 269 F.3d 520, 523 (5th

Cir. 2001). Its decision will not be overturned so long as it is supported by “substantial

evidence.” 42 U.S.C. § 405(g). Judge Ball found such support here. R&R [17] at 8–9.

         Rockingham filed no objections to the Report and Recommendation, and the time to do

so has now passed.1 The Court, having fully reviewed the unopposed Report and

Recommendation [17], finds that it should be adopted as the opinion of this Court.




                               
1
    Rockingham also did not file a response to the Commissioner’s motion to affirm.
      Case 3:20-cv-00094-DPJ-FKB Document 18 Filed 08/19/21 Page 2 of 2




       IT IS, THEREFORE, ORDERED that the Report and Recommendation [17] of United

States Magistrate Judge F. Keith Ball be adopted as the finding of the Court. The

Commissioner’s motion to affirm [15] is granted. A separate judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 19th day of August, 2021.

                                            s/ Daniel P. Jordan III
                                            CHIEF UNITED STATES DISTRICT JUDGE

